This action was originally brought in the district court of Delaware county by the News-Dispatch Printing and Audit Company, defendant in error here, against the board of county commissioners of Delaware county, plaintiffs in error here, to recover a money judgment on 19 separate items of account which it claimed to be due for supplies furnished certain county officers, the total amount prayed for aggregating the sum of $935.86, with interest and costs. From a judgment in favor of plaintiff, the defendants prosecute their appeal.
The evidence shows that the county superintendent of schools, county treasurer, county assessor, county surveyor, county clerk, and court clerk made the purchases of the goods direct from the company, there being no contracts made with the board of county commissioners for furnishing such supplies as provided by law.
The question involved here, to wit, whether the company is entitled to recover the purchase price for the goods purchased by the individual county officers, has been definitely settled by former recent decisions of this court, and it is our conclusion, following the doctrine there laid down, that the plaintiff below was not entitled to recover on these claims or contracts against the county, unless it can be shown that the contracts rest on some express or implied provisions of law. Edelmann v. Board of Com'rs of LeFlore County, 110 Okla. 172,237 P. 94; News-Dispatch Printing  Audit Co. v. Board of Com'rs, 112 Okla. 138, 240 P. 64.
Section 5793, Comp. Stats. 1921, expressly authorizes the board of county commissioners to provide, and charges them with the duty of furnishing, the necessary supplies to the various county officers and it has heretofore been held by this court that this duty cannot be delegated to some other officer or person as was apparently attempted to be done in this case. Board of Com'rs of Tulsa County v. News-Dispatch Printing 
Audit Co., 104 Okla. 260, 231 P. 250; Board of County Com'rs v. Co-Operative Publishing Co., 104 Okla. 262, 231 P. 251: Edelmann v. Board of County Com'rs and News-Dispatch Printing Auditing Co. v. Board of County Com'rs, supra.
The claim sued on herein having arisen out of contracts for supplies made by the various county officers above referred to, and not by the board of county commissioners as provided by law, they are invalid and not enforceable against the county.
The judgment of the district court is therefore reversed, and the cause remanded, with directions to dismiss the action.
NICHOLSON, C. J., and HARRISON, MASON, LESTER, HUNT, CLARK, and RILEY, JJ., concur.